UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------   X
                                                                 :
CARINA CRUZ,                                                     :
                                             Plaintiff,          :
                                                                 :    19 Civ. 11836 (LGS)
                           -against-                             :
                                                                 :           ORDER
32BJ SEIU, et al.,                                               :
                                             Defendants.         :
-------------------------------------------------------------    X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on September 29, 2020, Defendants filed a joint motion to dismiss Plaintiff’s Second

Amended Complaint. Dkt. No. 103.

        WHEREAS, on December 9, 2020, the Court issued an Order of Reference to a Magistrate Judge,

referring this action to Magistrate Judge Sarah Netburn for General Pre-trial Supervision. Dkt. No. 135.

        WHEREAS, on January 13, 2021, Plaintiff filed a letter addressed to the Court, seeking leave to

amend her pleadings. Dkt. No. 151.

        WHEREAS, on January 14, 2021, the Court issued an endorsement stating that Plaintiff’s request

for leave to file amended pleadings falls within the Order of Reference to a Magistrate Judge at Docket

No. 135. Dkt. No. 152.

        WHEREAS, Defendants filed oppositions to Plaintiff’s request for leave to file amended

pleadings. Dkt. Nos. 154 and 156. It is hereby

        ORDERED that although Plaintiff’s request for leave to file amended pleadings falls within the

Order of Reference to a Magistrate Judge (Dkt. No. 135), the request relates to the pending motion to

dismiss before this Court (Dkt. No. 103). As a result, the Court will address the request for leave to

amend the pleadings in conjunction with the motion to dismiss, and solely with respect to this particular

request (Dkt. No. 151), the Order of Reference is withdrawn.


Dated: April 30, 2021
       New York, New York
